PER CURIAM.
In this direct criminal appeal, we conclude that appellant’s challenges to the sentences imposed are without merit. Accordingly, we affirm both the convictions and the sentences imposed. However, on remand, the trial court is directed to correct the scrivener’s error contained in the judgment which reflects that, as to count II, appellant was convicted of armed robbery, a first-degree felony. In actuality, appellant was convicted of robbery, a second-degree felony.
AFFIRMED and REMANDED, with directions.
WOLF, WEBSTER and VAN NORTWICK, JJ., concur.